DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 9/14/2022 has been considered and entered.
Claims 1, 3, 8 and 15 are amended.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-11, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Honda et al. (US 2016/0356475).
	Regarding claim 1, Honda et al. disclose a luminaire system (see Title; Fig 6) comprising:
a luminaire enclosure (100) comprising a luminaire enclosure cover (120); a PCB board
(paragraph 43), disposed in the luminaire enclosure and including a light emitter (LEDs 125); an
explosion encapsulating luminaire enclosure lens (130) disposed in the luminaire enclosure
cover; and, a luminaire enclosure backing (110) configured to be fastened to the enclosure
cover (paragraphs 35 & 41) and thereby form an explosion encapsulating seal (formed through gasket groove, the gasket 131 and the lens 130) in a seam formed between the luminaire enclosure backing and the luminaire enclosure cover wherein an explosion encapsulating flame path is defined in the seam formed between the luminaire enclosure
backing and the luminaire enclosure cover (gasket groove 325, the gasket 131 and lens 130 provides air tight enclosure around LEDs forming a seam, while seam is formed between luminous enclosure baking and the luminous enclosure cover further drivers 155 provide an explosion encapsulating seal; see paragraphs 48, 50-51).
Regarding claim 2, Honda et al. disclose that the PCB board is secured to a mounting
surface of the luminaire enclosure backing by enclosure fasteners (paragraph 44).
	Regarding claim 3, Honda et al. disclose that the luminaire enclosure cover (120) includes a lens accommodating window having an outer bezel lip and an inner bezel lip (Fig 6).
Regarding claim 4, Honda et al. disclose that luminaire enclosure lens (130) is retained
between the outer bezel lip and the inner bezel lip of the lens accommodating window (Fig 6).
Regarding claim 7, Honda et al. disclose a controls enclosure (driver housing 150; see
Figs 4-6) mounted to the luminaire enclosure and configured to communicate electronically
with the luminaire enclosure via an adapter (155), wherein the controls enclosure comprises a
controls enclosure cover (150) and a controls enclosure backing (151) joined by controls
enclosure fasteners and with a flame path formed therebetween (paragraph 46).
Regarding claim 8, Honda et al. disclose an explosion encapsulating luminaire enclosure
(see Title) comprising: a luminaire enclosure cover (120 of Fig 6) including a luminaire lens
(130) and a first plurality of enclosure fastener accommodating apertures (114) disposed along
a perimeter of the luminaire enclosure cover; and, a luminaire enclosure backing (110) and a
second plurality of enclosure fastener accommodating apertures (114) disposed along a
perimeter (other side of perimeter) of the luminaire enclosure cover, wherein the luminaire
enclosure cover (120) and the luminaire enclosure backing (110) are configured to be joined
together by the enclosure fasteners (111), and, wherein the luminaire enclosure cover and
luminaire enclosure backing is configured to form a seam (gasket 131) including an explosion encapsulating seal (gasket seal produces an air tight enclosure which provides explosion encapsulating seal) when joined together by the enclosure fasteners, wherein a flame path is formed in the seam (paragraphs 48, 50-51).
Regarding claim 9, Honda et al. disclose that mechanical fastener engaging cavities
(threaded bore 113) disposed in a mounting surface of the luminaire enclosure backing
(paragraph 41).
Regarding claim 10, Honda et al. disclose that the mounting surface is configured to
have a PCB board fixed to it using mechanical fasteners (paragraph 43; Fig 6).
Regarding claim 11, Honda et al. disclose that a luminaire cavity is defined by a space
between the luminaire enclosure cover (120) and the luminaire enclosure backing (110) when
joined together by the enclosure fasteners, and wherein the dimensions of the luminaire
enclosure cover and the luminaire enclosure cause the luminaire enclosure to meet an
explosion protected enclosure standard by defining a slim luminaire cavity (paragraphs 38-39 &
48).
Regarding claim 13, Honda et al. disclose an adaptor (155) configured to connect to a
power or data wire and provide power or data to a PCB board housed in the luminaire
enclosure (paragraph 62).
Regarding claim 14, Honda et al. disclose a gasket (131) disposed in the seam (Fig 6).
Regarding claim 15, Honda et al. disclose an explosion encapsulating luminaire
enclosure (see Title) comprising: a luminaire enclosure cover (120 of Fig 6) including a luminaire
lens (130); a luminaire enclosure backing (110) configured to be joined to the luminaire
enclosure cover (120); and, an adaptor (driver 155) configured to connect to a power or data
wire and provide power or data to a PCB board (125) housed in the luminaire enclosure,
wherein the luminaire enclosure cover and luminaire enclosure backing are configured to form
a seam (131) including an explosion encapsulating seal therein (gasket seal produces an air tight enclosure which provides explosion encapsulating seal) when joined together by plurality of enclosure fasteners (111), wherein a flame path is formed in the seam (paragraphs 48, 50-51).
Regarding claim 16, Honda et al. disclose a gasket (131) disposed in the seam (Fig 6).
Regarding claim 17, Honda et al. disclose a mounting surface disposed on a side of the
luminaire backing (110) facing the luminaire enclosure cover (120) when the two are joined together, the mounting surface (front surface 115) having mechanical fastener engaging
cavities (113) disposed in the mounting surface (Fig 6).
Regarding claim 18, Honda et al. disclose that the mounting surface (115) is configured
to have a PCB board (125; paragraph 43) fixed to it using mechanical fasteners.
Regarding claim 19, Honda et al. disclose that a luminaire cavity is defined by a space
between the luminaire enclosure cover (120) and the luminaire enclosure backing (110) when
joined together by the enclosure fasteners, and wherein the dimensions of the luminaire
enclosure cover and the luminaire enclosure cause the luminaire enclosure to meet an
explosion protected enclosure standard by defining a slim luminaire cavity (paragraphs 38-39 &
48).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-6, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Honda et al. (US 2016/0356475) as applied to claims 1, 8 and 15.
Regarding claims 5-6, Honda et al. fail to disclose explicitly that a heatsink which is heat
conducting material in thermal communication with PCB board.
However, it would have been obvious to one having ordinary skill in the art before the
effective filing date of claimed invention to have some sort of heatsink in thermal communication with PCB board containing LEDs to conduct heat from LEDs away, to
have long life of LEDs.
Regarding claims 12 & 20, Honda et al. disclose a height of the luminous cavity (Figs 3-4;
paragraphs 38-39), and further teaches that height can be varied depending on space.
Thus, it would have been obvious to one having ordinary skill in the art before the
effective filing date of claimed invention to optimize the height in the range of 5-50 mm,
since it has been held that where the general conditions of a claim are disclosed in the prior art,
discovering the optimum or workable ranges involves only routine skill in the art. MPEP
2144.05 I|A
Response to Arguments
Applicant's arguments filed on 9/14/2022 have been fully considered but they are not persuasive.
Applicant contends that Honda does not teach or suggest that the explosion arresting seal is between the luminaire enclosure backing and the luminaire enclosure cover” as recited by claim 1.
However, examiner respectfully differs. Honda provides an air tight seal by providing gasket groove 325, a gasket 131 and a lens 130 between luminaire enclosure backing (110) and the luminaire enclosure cover (120; clearly shown in Fig 6). Such air tight seal provides explosion arresting seal.
Further seal is disposed in a seam, which is a joining line, along the gasket perimeter, and formed between the luminaire enclosure baking and a luminaire enclosure cover.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875